Order, Supreme Court, Bronx County (George Friedman, J.), entered September 13, 1995, which, after a jury trial, granted defendant’s motion to set aside the verdict to the extent of directing a new trial unless defendant stipulated to additur of damages from $100,640 to $320,000, and reapportionment of negligence from 50% to each side to 75% against defendant and 25% against plaintiff, unanimously modified, on the facts, to the extent of reducing the additur required of defendant to avoid a new trial to $200,000, which stipulation is to be filed, if at all, within 30 days of the date of this order, and otherwise affirmed, without costs.
We find the allegations, as set forth in defendant’s brief, purporting to establish a relationship between plaintiff’s trial counsel and the attorney representing the Trial Judge in an unrelated matter, to be unsupported by the record. Even accepting the allegations as true, that relationship does not raise any issue as to the appearance of impropriety in this trial.
We modify the award of damages to the extent indicated, but affirm as to the apportionment. We have considered the parties’ remaining contentions for affirmative relief and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Nardelli, Rubin and Tom, JJ.